LUMBARD, Circuit Judge
(concurring):
Although I concur in my brothers’ opinion, I think it is important to note that other federal courts have refused to interfere with state prison officials’ use of routine strip search procedures.1 In light, however, of the district court’s preliminary findings regarding the circumstances of Hurley’s confinement, the absence of a convincing demonstration as to the need for strip searches with body cavity inspection, and the abuse to which Hurley has been subjected while being strip searched, I believe that those decisions are clearly distinguishable from the instant case.

. Hodges v. Klein, 412 F.Supp. 896 (D.N.J. 1976); Giampetruzzi v. Malcolm, 406 F.Supp. 836 (S.D.N.Y.1975); Penn-El v. Riddle, 399 F.Supp. 1059 (E.D.Va.1975); cf. Gettleman v. Werner, 377 F.Supp. 445 (W.D.Pa.1974). Routine strip searches in federal prisons have also been approved. Daughtery v. Harris, 476 F.2d 292 (10th Cir. 1973), cert. denied, 414 U.S. 872, 94 S.Ct. 112, 38 L.Ed.2d 91 (1973); Bijeol v. Benson, 404 F.Supp. 595 (S.D.Ind.1975), rev’d and remanded without opinion, 556 F.2d 584 (7th Cir. 1977). As to whether the cases involving federal prisons can be squared with our recent decision in Wolfish v. Levi, 573 F.2d 118 (1978), cert. granted sub nom. Bell v. Wolfish, - U.S. -, 99 S.Ct. 76, 58 L.Ed.2d 107, 1978, I offer no opinion.